7 F.3d 218
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.James M. MOONEY, Plaintiff, Appellant,v.UNITED STATES DEPARTMENT OF DEFENSE, et al., Defendants, Appellees.
No. 93-1148.
United States Court of Appeals,First Circuit.
September 28, 1993

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW HAMPSHIRE
James M. Mooney on brief pro se.
Peter E. Papps, United States Attorney, on brief for appellee.
D.N.H.
AFFIRMED.
Before Selya, Boudin and Stahl, Circuit Judges.
Per Curiam.


1
Pro se plaintiff James Mooney appeals the dismissal of his second complaint concerning his alleged wrongful termination from employment by the Department of Defense.  This court affirmed the dismissal of Mooney's first complaint in a previous civil action, Mooney v. United States Department of Defense, et al., slip op. 92-2409, (1st Cir.  May 25, 1993).  Inasmuch as Mooney again essentially challenges the Merit Systems Protection Board's action upholding his dismissal, the Federal Circuit Court of Appeals has exclusive jurisdiction over this action under 5 U.S.C. § 7703(a)(1) and (b)(1).  Accordingly, the judgment of the district court is affirmed.